   Case 1:18-cv-05398-DLI-VMS Document 74-1 Filed 03/16/21 Page 1 of 3 PageID #: 2086




                                            485 Madison Avenue, 7th Floor
                                             New York, New York 10022
                                                 Tel: (212) 588-0540
                                                 Fax: (212) 202-4840


David M. Olasov
Partner
646.583.5968 Direct Dial
dolasov@olasov.com




                                                                              February 16, 2021

          By Email

          John H. Reichman, Esq.
          JOHNREICHMANLAW LLC
          56 Oakwood Avenue
          Montclair, New York 07043

                  Re: La Liberte v. Reid

          Dear John:

                 We offered to give you some guidance concerning the preclusive effect of the holdings of
          the Court of Appeals for the Second Circuit in La Liberte v. Reid, 966 F.3d 79 (2d Cir. July 15,
          2020) (the “Decision”) on further proceedings in the District Court on remand. That of course
          encompasses both what defenses your client defendant Joy Reid no long retains and what
          discovery she is permitted to pursue at this juncture. In telephone conferences you have more than
          once made the assertion that almost none of defendant’s defenses have been compromised by the
          Second Circuit. Your answer to plaintiff’s first amended complaint is the source of the problem,
          because it was filed and served months after the Second Circuit’s decision and order of July 15,
          2020, and reasserts defenses that the Court of Appeals expressly rejected, in one case a defense –
          your defense no. 29 relating the Section 230 of the Communications Decency Act-- that both the
          Court of Appeals and the District Court rejected.

                 Assuming that this letter brings you to recognize that defendant has a serious problem, we
          can discuss how to deal with it. If you continue to be of the view that there is no problem, then I
          suppose that this will simply become one more thing over which we litigate.
Case 1:18-cv-05398-DLI-VMS Document 74-1 Filed 03/16/21 Page 2 of 3 PageID #: 2087

  John R. Reichman, Esq.
  February 16, 2021
  Page 2


           In this letter we focus on preclusion without dwelling on the fact that you made two
  motions, one based on California law and another based on Fed. R. Civ P Rule 12(b)(6). Because
  you submitted evidentiary material on these motions, which both Courts received and evaluated,
  this letter is provided without waiver of positions that issue and fact preclusion is broader than
  what I address here. I am focusing on the low hanging fruit. Plaintiff therefore expressly reserves
  the right to argue issue or fact preclusion broader than what is set forth in this letter. I am also
  focusing on the defenses that you separately state, not ones that may be inferred by your client’s
  answers to the allegations of the first amended complaint.

         In numerical order:

         First additional defense, failure to state a claim on which relief may be granted under Rule
  12(b)(6), pleaded “to the extent” applicable. Obviously, the judgment of dismissal on that ground
  was reversed. A party can only make such a motion once, and therefore this defense must be
  withdrawn.

           Second and ninth additional defenses, of protected speech. The Second Circuit holdings
  entail that your client’s speech was not protected “constitutionally” or otherwise.

          Fourth and fifth additional defenses, of no reasonable defamatory meaning and as
  statements of opinion. Both have rejected in the Second Circuit’s decision that the publications
  stated matters that were capable of being established as true or false, and were therefore not
  protected “opinion.”

          Sixth and twenty-ninth additional defenses, as to the “republication defense,” and the
  Communications Decency defense, the Second Circuit clearly held that the statements complained
  of in the first amended complaint were authored and published by Ms. Reid and therefore were in
  no sense “republications.”

          Tenth, eleventh and twelfth additional defenses, asserting that La Liberte is a limited
  purpose public figure, that malice would have to be pleaded and proved, the Second Circuit held
  as a matter of law that she was not a limited purpose public figure and therefore, she did not have
  to plead or prove malice to recover from Ms. Reid, and could recover upon proof of negligence.

          Eighteenth and twentieth additional defenses, that plaintiff’s claim is “barred” because she
  sustained “little or no damages for loss of reputation, shame, mortification, hurt feelings, or
  otherwise” and sustained no special damages are contrary to the express holdings of the Court of
  Appeals that per se damages were presumed as a matter of law on the claims asserted in the first
  amended complaint, and that plaintiff did not have to plead or prove special, or per quod, damages.

         Twenty-ninth additional defense, relating to Section 230 of the Communications Decency
  Act, which is a defense that both the District Court and the Court of Appeals rejected.
Case 1:18-cv-05398-DLI-VMS Document 74-1 Filed 03/16/21 Page 3 of 3 PageID #: 2088

  John R. Reichman, Esq.
  February 16, 2021
  Page 3


          We have not bothered to quote from the Decision, since it is a short-enough read, and not
  in the least ambiguous about its holdings. Let Lin and me know how and whether defendant
  intends voluntarily to do anything to correct these pleading errors. Your motion practice is a matter
  of record and, if defendant Reid ever gets leave to appeal to the Supreme Court in this case, you
  have a record preserving your positions, in case that Court is willing to entertain your objections
  on the currently precluded issues. But at this juncture, these defenses are no longer in the case,
  and you are not free to treat them for discovery or trial purposes as if they were.

                                                        Sincerely,

                                                        s/ David M. Olasov

                                                        David M. Olasov

  cc: L. Lin Wood, Esq.
